DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 41-44, 46-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,226,341 (‘341) and over claims 1-38 of U.S. Patent No. 9,387,078 (‘078). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, the current application claim 41 recites:
“Apparatus for use with a valve of a heart of a subject, the apparatus comprising: a delivery tool, transluminally advanceable to the heart, and comprising a clip controller; and an implant, having a central longitudinal axis, and coupled to a distal portion of the delivery tool, and comprising: a clip: disposed laterally from the longitudinal axis, comprising a first arm, and a second arm articulatably coupled to the first arm, and configured to be attached to a leaflet of the valve by sandwiching the leaflet between the first arm and the second arm by articulation between the first arm and the second arm, such that the second arm is disposed laterally from the first arm; and a clip-controller interface, reversibly coupled to the clip controller, and comprising: a first interface portion, configured to be slid linearly by the clip controller, and a second interface portion, articulatably coupled to the first interface portion, and articulatably coupled to the second arm, such that linear sliding of the first interface portion causes the second interface portion to (i) articulate with respect to the first interface portion, and (il) push the second arm to articulate toward the central longitudinal axis.”


The patent ‘341 claims 1, 9, -10, 14, 19 recite: 

“…1. Apparatus for use at a native valve of a subject, the native valve including at least a first native leaflet and a second native leaflet, the apparatus comprising: an implant, comprising: an annular portion, being configured to be placed against an upstream side of the native valve, and having an inner perimeter that defines an opening, and at least one leaflet clip: (i) coupled to the annular portion, (ii) comprising: at least two clip arms, movable with respect to each other to open and close the clip; and a clip -controller interface, the clip -controller interface being coupled to at least one of the clip arms, and (iii) configured: to be coupled to a portion of the first native leaflet by the clip arms being brought together to close around the first native leaflet, to be coupled to a portion of the second native leaflet by the clip arms being brought together to close around the second native leaflet, and to hold together the portion of the first leaflet and the portion of the second leaflet; and a delivery apparatus, configured to deliver the implant to the native valve, and comprising at least one clip controller, the at least one clip controller being reversibly couplable to the clip -controller interface, and configured to facilitate opening and closing of the clip, and the delivery apparatus being intracorporeally decouplable from the implant….

“(claim 9) Apparatus for use at a native heart valve of a subject, the native heart valve including a native annulus and a plurality of native leaflets that provide check valve functionality, the apparatus comprising an implant configured to be transluminally-delivered to the native valve…”

	The current claims are apparatus clams.  It is obvious to one having ordinary skill in the art that the structure of the currently claimed subject matter is worded in a varied manner.  For example a “delivery tool” is synonymous with a “delivery apparatus”. Dependent claim 9 of the patent recites that the implant is deliverable transluminally which is equivalent to the current recitation of tranluminally advancable.  However ‘341 does not specifically state “...configured to be attached to a leaflet of the valve by sandwiching the leaflet between the first arm and the second arm…”.  It is obvious to configured: to be coupled to a portion of the first native leaflet by the clip arms being brought together to close around the first native leaflet, to be coupled to a portion of the second native leaflet by the clip arms being brought together to close around the second native leaflet, and to hold together the portion of the first leaflet and the portion of the second leaflet;..” that it is synonymous to taking the action of being sandwiched.

Allowable Subject Matter
4.	Claims 45, 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 21, 2022